Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-15, drawn to a composition of one or more trimesic acid derivatives of Formula (I), classifiable in C07C238/38.
Claims 16-20, drawn to a polymer composition, classifiable in C08L23/12.

Groups 1 and 2 are unrelated. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06). In the instant case, the trimesic acid compound/composition and the polymer composition have different uses, classifications, molecular weights, designs, modes of operation, and effects, since the trimesic acid derivative is a small molecular weight compound in the chemical industry and the polymer composition is a high molecular weight compound in the polymer industry.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention.
Therefore, it would impose an undue burden on the Examiner and the Patent Office’s resources to examine the instant application if unrestricted.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
Should applicant traverse on the ground that the inventions or species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions or species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C.103(a) of the other invention.

Species Election
This application contains claims directed to the following patentably distinct species:
The species as listed in claim 6 for the compound of Formula (I).
 The species are independent or distinct because they differ materially in structure and element so much so as to be patentably distinct.  A reference that anticipates one specie may not render obvious the others.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Robert Lanning on 8/10/22 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-15 and elect the compound of N,N,N- tri(4-tert-butylcyclohexyl)-1,3,5-benzenetricarboxamide for the compound of Formula (I). Affirmation of this election must be made by applicant in replying to this Office action. 
Claims 16-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. Claims 7-11 and 13 are withdrawn from further consideration as not being readable on the elected species.
Thus claims 7-11, 13 and 16-20 are withdrawn and claims 1-6, 12 and 14-15 are being examined in this office action.

Priority

The applicant claims benefit as follows:

    PNG
    media_image1.png
    77
    458
    media_image1.png
    Greyscale


	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 15 is rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention. 
Claim 15 recites “wherein about 50 mol.% or more of the trimesic acid derivatives of Formula (I) present in the composition have R1, R2, and R3 groups that are each in the cis- position relative to the bond to the nitrogen atom attached to the cyclohexanediyl moiety”. However, claim 1, which claim 15 depends on requires “wherein 60% or more of the R1, R2, and R3 groups of the trimesic acid derivatives of Formula (I) present in the composition are in the cis position relative to the bond to the nitrogen atom attached to the cyclohexanediyl moiety”.
Thus claim 15 is rejected as not being further limiting. Applicant is required to correct the claim language.

Claim Rejections – 35 USC 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of the AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	
Claims 1-6, 12 and 15 are rejected under AIA  35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Iwasaki eta l. (JP 2010070621, pub date 4/2/2010, applicant’s IDS filed on 8/11/22) (see applicant’s Machine English translation filed on 8/11/22).
The instant claims are drawn to a composition comprising one or more trimesic acid derivatives of Formula (I) wherein R1, R2, and R3 are independently selected from the group consisting of alkyl groups; and wherein 60% or more of the R1, R2, and R3 groups of the trimesic acid derivatives of Formula (I) present in the composition are in the cis position relative to the bond to the nitrogen atom attached to the cyclohexanediyl moiety.
Iwasaki et al. teaches applicant’s composition of trimesic acid derivatives, along with applicant’s species: N,N,N- tri(4-tert-butylcyclohexyl)-1,3,5-benzenetricarboxamide (shown below in which R1=R2=R3= tert-butyl) in which 60% of the compound is in the cis position. Iwasaki et al. teaches a range of 40:60  - 100:0 for the trans:cis isomeric ratio (paragraph 27 and examples).

    PNG
    media_image2.png
    720
    874
    media_image2.png
    Greyscale

Therefore these claims are fully met.

Claim Rejections – 35 USC 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 12 and 14-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Iwasaki eta l. (JP 2010070621, pub date 4/2/2010, applicant’s IDS filed on 8/11/22) (see applicant’s Machine English translation filed on 8/11/22).
Applicant Claims
The instant claims are drawn to a composition comprising one or more trimesic acid derivatives of Formula (I) wherein R1, R2, and R3 are independently selected from the group consisting of alkyl groups; and wherein 90% or more of the R1, R2, and R3 groups of the trimesic acid derivatives of Formula (I) present in the composition are in the cis position relative to the bond to the nitrogen atom attached to the cyclohexanediyl moiety.

Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
Iwasaki et al. teaches applicant’s composition of trimesic acid derivatives, along with applicant’s species: N,N,N- tri(4-tert-butylcyclohexyl)-1,3,5-benzenetricarboxamide (shown below in which R1=R2=R3= tert-butyl) in which 60% of the compound is in the cis position. Iwasaki et al. teaches a range of 40:60  - 100:0 for the trans:cis isomeric ratio (paragraph 27 and examples).

    PNG
    media_image2.png
    720
    874
    media_image2.png
    Greyscale


Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Iwasaki et al is deficient in the sense that it does not teach applicant’s particular 90% cis for the cis/trans ratio.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
However, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention, to optimize the amount of cis/trans ratio of the trimesic acid derivative through routine and normal experimentation to provide the best effective variable depending on the result desired. Because the art teaches a range for the cis/trans isomer (40:60  - 100:0 for the trans:cis isomeric ratio), the examiner asserts that the cis/trans ratio is an art recognized result-effective variable. Thus it would be obvious in the optimization process to optimize the cis/trans ratio to 90% cis, in order to optimize the cis stereochemical purity of the composition and trimesic acid derivative. The applicant does not show any unusual and/or unexpected results for the limitations stated. Note that the prior art provides the same effect desired by the applicant, the formation of pure compositions of trimesic acid derivatives with a high cis percentage.
Generally, differences in concentrations will not support the patentability of subject matter encompassed by the prior art. Such formulations are results-effective variables which can be optimized. In in re Boesch, 617 F.2d 272,276, 205 USPQ 215, 219 (CCPA 1980), it was held that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Further, in In re Alter, 220 F. 2d454, 456, 105 USPQ 
233,235 (CCPA 1955) the courts maintained that: "Where the general condition of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."
	  
Conclusion
No claim is allowed.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Cho Sawyer whose telephone number is (571) 270 1690.  The examiner can normally be reached on Monday-Friday 9 AM - 6 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-274-1690.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Jennifer Cho Sawyer
Patent Examiner
Art Unit: 1671
	
	
	
	/CLINTON A BROOKS/             Primary Examiner, Art Unit 1622